¶16 (dissenting) — I respectfully dissent. The statute in question is obviously the product of a legislative compromise concerning a bill backed by the construction industry. The industry wanted to have a homeowner give written notice of a claim before filing an action. The statute fulfills that desire with its provision that an action begun without the required 45-day notice is subject to dismissal without prejudice. This provision allows the construction professional an opportunity to cure a defect before the homeowner files suit. However, the provision is unfavorable to homeowners because, as is typical with nonclaim stat*77utes, it sets up a trap for the unwary. A claimant who is unaware of the obligation to give notice of the claim, and files suit just before the statute of limitations runs, will have the suit dismissed and be barred from refiling it.
Becker, J.
*77¶17 The disadvantage to the homeowner did not go unnoticed as the bill made its way through the legislative process. The House of Representatives amended the bill to add the feature now codified as RCW 64.50.050. This section provides that the construction professional must, when contracting, give conspicuous written notice to the homeowner of the homeowner’s obligation to give an opportunity to cure before filing a suit. Underlining the importance of this quid pro quo is the further provision that the law “shall not preclude or bar any action if notice is not given to the homeowner as required by this section.” RCW 64.50.050(3).
¶18 The majority worries that if this provision protecting homeowners is enforced, the protection for construction professionals will not go into effect right away. If so, so be it. The provision is unambiguous.
¶19 It is not at all unusual that a statute as enacted is only half a loaf as compared to what its sponsors set out to achieve. The Association’s interpretation of the statute is not at all absurd or strained. By finding ambiguity where there is none, the majority rewrites the statute.
¶20 I would affirm the ruling of the trial court.
Reconsideration denied February 22, 2005.
Review granted at 155 Wn.2d 1015 (2005).